Title: James B. Reynolds to James Madison, 15 December 1830
From: Reynolds, James B.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Clarksville (Ten)
                                
                                December 15, 1830.
                            
                        
                         
                        As a citizen of the United States, I feel greatly indebted to you, for your last publick effort, in putting
                            down the Nullifiers, and thereby preserving the Constitution, which you have long laboured to establish and sustain. And
                            although I have nothing of moment to Communicate, yet I could not rest satisfied, until I made my acknowledgements to One
                            who has done so much for his Country. So long as public Sentiment and Virtue are calculated to Control and Curb the fiery
                            Spirits of freemen, we have nothing to fear. You have then, performed a great duty, in stepping forward at this crisis, in
                            giving tone and action to the Sober and careful judgment of mankind. Your example I trust will not be lost. Whenever the
                            materials are thus properly furnished, to the great palladium of our liberties, the press, all attempts to treason and
                            disunion, Shall be indignantly frown’d down. If this great principle in our government, public Opinion, shall be deeply
                            cherished, and shall come to Answer all the purposes of War, or the stern arm of publick justice, it then may be said
                            triumphantly, that our happy government shall be perpetual."
                        The political horizon of Europe is far from being serene and settled. The late revolution of France, will, I
                            apprehend, be productive of vast bloodshed in all the governments throughout Christendom; and if the people are not
                            enlighten’d enough to enjoy liberty it is a cruel Waste of life without any immediate good to the World. I wish our old
                            friend Lafayette, was safely settled down in this Country for life. I fear another revolution, and he is lost for ever!
                        Since I last address’d you, I have become a farmer on a small Scale; and with a Small family I endeavour to
                            be Contented; Although in my political career, great injustice has been done me of late years. I lost my seat in Congress,
                            because I would not join the Hue & Cry against Mr. Clay. But this was to be expected, from my position and the
                            great excitement. I was not able to Stem the flood. But a truce to all murmuring. I shall hope for the best. Our Rivers
                            are slow in rising this Season. Cumberland, however, is high enough for Steam-Boats, and some are look’d for now. This puts
                            every thing in motion with us. The Crops of Tobacco are good and are coming in daily to the War[e]houses, and the price at
                            New=Orleans is flattering, Say $4 25/100 and on the rise. Our Crops of Corn are short this year from the great drought,
                            and although the Crops of Wheat has been abundant, yet the Weavil have been very destructive.
                        Have the goodness to present my most respectful compliments to Mrs. Madison; and as Christmas is near at
                            hand permit me to wish you & her a very pleasant one, and I pray you may both enjoy many, in happiness
                            & good health. I remain with the greatest regard & esteem dear Sir, Your most Obt. Servt.
                        
                        
                            
                                James. B. Reynolds
                            
                        
                    